 Case: 5:20-mj-01157-KBB Doc #: 1-1 Filed: 05/14/20 1 of 10. PageID #: 2

                                                                        PM
          AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Marc Kudley, DO HEREBY DEPOSE AND SAY:

                       Introduction and Affiant Background

  1. I am a United States Postal Inspector, employed by the U.S. Postal Inspection

     Service (USPIS) since May 2012. I am a sworn Federal law enforcement officer

     empowered to investigate criminal activity involving or relating to the U.S. Postal

     Service (USPS) and/or U.S. Mail.          I am presently assigned at the USPIS

     Cleveland, Ohio Field Office to the Contraband Interdictions and Investigations

     Group, which strives to protect the U.S. Mail from dangerous drugs and illegal

     contraband, specifically illicit drugs and firearms. I have received training in the

     detection and investigation of drug trafficking.        Based on my training and

     experience investigating drug offenses, I am aware that certain quantities of drugs

     indicate whether the drugs are intended for personal use or distribution. I have

     worked drug trafficking investigations involving the U.S. Mails since August

     2012, during which time I have been involved in narcotics investigations leading

     to prosecution in U.S. District Court, as well as state courts.

  2. This affidavit is in support of a criminal complaint against NATHANIEL

     EUGENE CARGILL.

  3. Because this affidavit is submitted for the limited purpose of supporting a

     criminal complaint and arrest warrant, I have not included each and every fact

     known concerning this investigation. I have set forth only the facts I believe

     necessary to establish probable cause that CARGILL has committed violations of

     Title 21, United States Code, Sections 841(a)(1), (b)(1)(C) and 846, that is




                                           1
Case: 5:20-mj-01157-KBB Doc #: 1-1 Filed: 05/14/20 2 of 10. PageID #: 3



    attempted possession with intent to distribute Fentanyl, a schedule II controlled

    substance.

 4. I know based on training and experience that U.S. Mail is often used by narcotic

    traffickers to transport controlled substances, proceeds derived from the sale of

    controlled substances, and other contraband such as firearms. I know from my

    training and experience that the U.S. Postal Service Priority Mail system is

    commonly used to transport controlled substances, proceeds derived from the sale

    of controlled substances, and other contraband because Priority Mail provides

    traceability, reliability, and timely delivery. The guaranteed delivery timeframe

    of approximately two to three days for Priority Mail places time pressures on law

    enforcement agents to identify, search, and deliver these drug parcels in a timely

    manner.

                                 Probable Cause

                 Previous Drug Parcels Related to May 12th Parcel

 5. On April 2, 2020, your affiant obtained a federal search warrant (5:20MJ1116)

    from the Honorable Magistrate Judge Kathleen B. Burke for U.S. Postal Service

    Priority Mail parcel bearing tracking number 9505 5128 5586 0091 3940 81,

    addressed to Julie Velasquez, 613 Johnston St, Akron, OH 44311, with a return

    address of Ariana Velasquez, 180 W Valencia Rd Apt D68, Tucson, AZ 85706

    (hereinafter “USPS 9505 5128 5586 0091 3940 81”).

 6. On April 2, 2020, your affiant executed the search warrant on USPS parcel 9505

    5128 5586 0091 3940 81 and identified approximately hundreds of light blue

    round pills marked as “M” on one side and “30” on the other side inside clear




                                        2
Case: 5:20-mj-01157-KBB Doc #: 1-1 Filed: 05/14/20 3 of 10. PageID #: 4



    vacuum sealed food saver bags, wrapped in black electrical tape, and concealed in

    a magazine. Based on experience, your affiant suspects the pills were disguised

    as Oxycodone, but pressed with Fentanyl. The pills have been submitted to a

    laboratory for chemistry analysis.

 7. On April 13, 2020, your affiant obtained a federal search warrant (5:20MJ1129)

    from the Honorable Magistrate Judge Kathleen B. Burke for U.S. Postal Service

    Priority Mail parcel bearing tracking number 9505 5125 0222 0100 2871 92,

    addressed to Denisse Brown, 1708 Cromwell Dr, Akron, OH 44313, with a return

    address of Karla Brown, 1234 S Camino Seco, Tucson, AZ 85710 (hereinafter

    “9505 5125 0222 0100 2871 92”).

 8. On April 13, 2020, your affiant executed the search warrant on USPS parcel 9505

    5125 0222 0100 2871 92 and identified approximately hundreds of light blue

    round pills marked as “M” on one side and “30” on the other side inside clear

    vacuum sealed food saver bags, wrapped in black electrical tape, and concealed in

    a magazine. Based on experience, your affiant suspects the pills were disguised

    as Oxycodone, but pressed with Fentanyl. The pills have been submitted to a

    laboratory for chemistry analysis.

                       Drug Parcel Delivered on May 12th

 9. On May 11, 2020, while reviewing USPS databases, I identified USPS Priority

    Mail parcel bearing tracking number 9505 5128 5588 0128 2329 64, addressed to

    Juliana Lopez, 1460 Commonwealth Dr, Akron, OH 44313, with a return address

    of Mario Lopez, 7051 S 6th Ave, Tucson, AZ 85706 (hereinafter “USPS parcel

    9505 5128 5588 0128 2329 64”). I identified this as a suspect drug parcel based




                                         3
Case: 5:20-mj-01157-KBB Doc #: 1-1 Filed: 05/14/20 4 of 10. PageID #: 5



    on several characteristics, including but not limited to type of mail, origin,

    destination, and size.

 10. On May 11, 2020, I took custody of USPS parcel 9505 5128 5588 0128 2329 64

    at the Fairlawn, OH Post Office after it arrived from the Akron, OH Processing &

    Distribution Center.

 11. USPS parcel 9505 5128 5588 0128 2329 64 is described as white Priority Mail

    Flat Envelope with a clear window on the front of the envelope, measuring

    approximately 12.5” X 9.5” in size and weighing approximately seven ounces.

    Inside the Priority Mail Flat Rate Envelope was a white square box addressed to

    Juliana Lopez, 1460 Commonwealth Dr, Akron, OH 44313, with a return address

    of Mario Lopez, 7051 S 6t Ave, Tucson, AZ 85706.

 12. USPS parcel 9505 5128 5588 0128 2329 64 was mailed on May 7, 2020 from the

    Tucson, AZ 85706 Post Office and bore $7.75 in U.S. Postage. Your affiant

    knows Arizona has historically been a source area for mailed controlled

    substances into Northern Ohio.

 13. I made inquiries with CLEAR, an electronic database that has proven reliable in

    previous investigations in determining the legitimacy of name, address, and phone

    number information, concerning the delivery address of 1460 Commonwealth Dr,

    Akron, OH 44313, and was unable to associate an individual with the name

    Juliana Lopez at the address.

 14. I also made inquiries with CLEAR concerning the return address of 7051 S 6th

    Ave, Tucson, AZ 85707 and was unable to associate an individual with the name

    Mario Lopez at the address.




                                        4
Case: 5:20-mj-01157-KBB Doc #: 1-1 Filed: 05/14/20 5 of 10. PageID #: 6



 15. I know based on training and experience, that individuals using the U. S. Mails

    for the purpose of transporting controlled substances will often place fictitious

    address, name and/or phone number information, different variations of their

    names, or no names at all on these parcels, to conceal their true identities from

    law enforcement should the parcel be seized.

 16. On May 11, 2020 at the Fairlawn, OH Post Office, USPS parcel 9505 5128 5588

    0128 2329 64 was placed into a lineup containing several blank parcels and

    envelopes which emanated no narcotics odors.          Narcotic detection canine

    “Cruiser”, handled by Detective Carney was allowed to examine the lineup.

    According to Detective Carney, Cruiser gave a positive alert on USPS parcel

    9505 5128 5588 0128 2329 64 and none of the blank parcels or envelopes.

    According to Detective Carney, this positive alert meant Cruiser detected the odor

    of an illegal drug emanating from USPS parcel 9505 5128 5588 0128 2329 64.

 17. Detective Carney has been State Certified as a Narcotics Canine handler and he

    and narcotics canine Cruiser have worked together since 2010. Detective Carney

    and canine Cruiser were both certified in September of 2019 by the Ohio Peace

    Officers Training Academy (OPOTA) as a specialty purpose K-9 team, narcotic

    detection. During this time, Cruiser was trained and certified to alert to the

    presence of the odors from marijuana, cocaine, heroin, methamphetamine and

    their derivatives. Detective Carney has been trained how to handle a detector K-9

    and read their alerts. According to Detective Carney, Cruiser is a reliable K-9

    assist unit.




                                        5
Case: 5:20-mj-01157-KBB Doc #: 1-1 Filed: 05/14/20 6 of 10. PageID #: 7



 18. I know based on training and experience that individuals who regularly handle

    controlled substances often leave the scent of controlled substances, which

    narcotic canines are trained to indicate alert, on the box, contents of the box,

    and/or other packaging material they handle.

 19. On May 11, 2020 in the Northern District of Ohio, I obtained a federal search

    warrant (5:20MJ1154) from the Honorable Magistrate Judge Kathleen B. Burke

    for USPS parcel 9505 5128 5588 0128 2329 64. Detective Carney and I executed

    the search warrant on this day and identified approximately hundreds of light blue

    round pills marked as “M” on one side and “30” on the other side, concealed

    inside clear food saver bags and wrapped in brown and black tape. The pills were

    marked as Oxycodone, a Schedule II controlled substance, but from my

    experience with drug trafficking investigations involving the U.S. Mail, I

    suspected the pills were disguised as Oxycodone, but were pressed with Fentanyl.

 20. On May 12, 2020, Detective Carney transported the light blue round pills

    recovered from USPS parcel 9505 5128 5588 0128 2329 64 to the Summit

    County Medical Examiner’s Office for chemistry examination. One of the pills

    was tested and found to contain Fentanyl, a Schedule II controlled substance.

 21. USPS parcel 9505 5128 5588 0128 2329 64 appears to be related to two prior

    Priority Mail parcels that were seized by your affiant in April 2020, that were

    mailed from Tucson, AZ to Akron, OH, as described earlier in this affidavit.

 22. On May 12, 2020, members of the USPIS, Drug Enforcement Administration

    (DEA) and Akron, OH FBI Safe Streets Task Force conducted a controlled

    delivery of USPS parcel 9505 5128 5588 0128 2329 64 to 1460 Commonwealth




                                        6
Case: 5:20-mj-01157-KBB Doc #: 1-1 Filed: 05/14/20 7 of 10. PageID #: 8



    Dr in Akron, OH. Prior to the controlled delivery, I removed the light blue pills

    and placed an electronic monitoring device in the parcel that would alert law

    enforcement officers as to when the parcel was opened.

 23. A residential search warrant for 1460 Commonwealth Dr, Akron, OH 44313 was

    obtained by the Akron Police Department in the Akron Municipal Court prior to

    the controlled delivery.

 24. At approximately 10:43 a.m., an undercover Postal Inspector arrived at the

    delivery address in a USPS delivery vehicle with USPS parcel 9505 5128 5588

    0128 2329 64. The undercover Inspector exited the vehicle and approached the

    front door of the residence located at 1460 Commonwealth Dr in Akron, OH, with

    USPS parcel 9505 5128 5588 0128 2329 64. The Inspector knocked on the front

    door of the residence and the door was opened by an African-American female

    (whose name is withheld in this affidavit). The female accepted USPS parcel

    9505 5128 5588 0128 2329 64 from the Inspector and brought it inside the

    residence. The Inspector departed the area in the USPS vehicle.

 25. At approximately 11:04 a.m., I received an alert from the electronic monitoring

    equipment in the parcel indicating the parcel had been opened. Officers executed

    the search warrant at the residence located at 1460 Commonwealth Dr in Akron,

    OH.

 26. Officers entered the residence and saw the female in the living room holding

    USPS parcel 9505 5128 5588 0128 2329 64, which had been opened. The female

    stated her friend, NATE (NATHANIEL) CARGILL asked her if he could send a

    package to her residence. The female said she agreed. The female told the




                                        7
Case: 5:20-mj-01157-KBB Doc #: 1-1 Filed: 05/14/20 8 of 10. PageID #: 9



    officers that CARGILL called the house phone several times on this day,

    including after the USPS parcel 9505 5128 5588 0128 2329 64 was delivered. I

    reviewed the caller ID on the house phone and saw several calls from phone

    number 234-237-XXXX (last four digits withheld here). The female stated this

    was the phone number CARGILL called her from.

 27. The female stated she was on the phone with CARGILL after she accepted USPS

    parcel 9505 5128 5588 0128 2329 64 and CARGILL instructed her to open it.

    The female stated she opened the parcel and saw what appeared to be cellular

    phone inside. The female stated she then heard her parents yelling and telling her

    the police were outside. The female stated CARGILL disconnected the call.

 28. I learned from an Akron Police Department detective that CARGILL was on

    parole for a felony drug conviction in Akron, OH. I also learned that a vehicle

    belonging to CARGILL just drove down Shanabrook Dr past 1460

    Commonwealth Dr. Akron Police Department marked vehicles followed the

    silver Ford Crown Victoria into a cul-de-sac on Shanabrook Dr. Officers learned

    CARGILL had a suspended license and stopped the vehicle. CARGILL was

    identified as the driver of the vehicle with his juvenile son identified as the

    passenger. CARGILL was placed under arrest. Officers recovered five cellular

    phones from the vehicle, including two flip phones that were broken in half.

 29. CARGILL was transferred to the Akron Police Department for an interview.

    Akron Police Department Detective and DEA Task Force Officer Patrick Leonard

    and I interviewed CARGILL. Prior to the interview, I advised CARGILL of his

    Miranda Rights by reviewing with him USPIS Miranda Warning and Waiver




                                        8
Case: 5:20-mj-01157-KBB Doc #: 1-1 Filed: 05/14/20 9 of 10. PageID #: 10



    form. I read the each line on the form to CARGILL and he verbally indicted he

    understood his rights.    CARGILL voluntarily signed the form indicating he

    understood his rights and willingly agreed to discuss subjects and answer

    questions presented by the agents without the presence of an attorney.

  CARGILL stated USPS parcel 9505 5128 5588 0128 2329 64, delivered to 1460

    Commonwealth Dr in Akron, OH on this day, was intended for him and said he

    knew it contained round blue pills that he referred to as “Percs” or Percocet.

    CARGILL said he expected approximately 500 pills in the package. Had the

    USPS parcels contained legitimate Percocet pills, Percocet contains Oxycodone

    which is a Schedule II controlled substance and 500 pills is a distribution amount,

    not personal amount of pills.

  CARGILL stated the other two USPS parcels seized by the USPIS referenced in

    this affidavit addressed to 613 Johnston St and 1708 Cromwell Dr were also

    intended for him and he expected to receive approximately 200 to 500 pills in

    each of those parcels. CARGILL said he intended to sell the pills for $15 to $20

    per pill. CARGILL said he did not know the pills contained Fentanyl.

  During the interview, Detective Leonard and I learned that a bag containing

    approximately 17 round blue pills marked as “M” on one side and “30” on the

    other side were found in the cellular phone case on one of CARGILL’s cellular

    phones.

  Additionally, during the interview, other law enforcement officers obtained a

    search warrant for CARGILL’s residence and found approximately 80 round




                                         9
 Case: 5:20-mj-01157-KBB Doc #: 1-1 Filed: 05/14/20 10 of 10. PageID #: 11



       blue pills marked as “M” on one side and “30” on the other side inside his

       residence.

   34. Based on the information contained in this affidavit, I believe there is probable

       cause to believe that on May 12, 2020, in the Northern District of Ohio,

       NATHANIEL CARGILL committed violations of Title 21, United States Code,

       Sections 841(a)(1), (b)(1)(C) and 846, that is attempted possession with intent to

       distribute Fentanyl, a schedule II controlled substance.




_____________________________________
MARC KUDLEY
U.S. POSTAL INSPECTOR


This affidavit was sworn to by the affiant, who did no more than attest to its
contents pursuant to Crim. R. 4.1 (b)(2)(A), by telephone after a PDF was
                                              WK DAY OF MAY, 2020.
transmitted by email, per Crim R. 4.1 THIS ______




                                            10
